internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no district_director ----------------- 6050i tam-128309-04 ------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference x year year ------------------- ------- ------- ----------------- ----------------------- ------------------------ ---------------- --------------- ------------------ legend issue sec_1 do the reporting requirements of sec_6050i of the internal_revenue_code code apply when a single customer purchases multiple items of personal_property at the same time and pays for the purchase via a series of cash payments totaling in excess of dollar_figure are x’s employees deemed separate recipients for purposes of sec_6050i of the code is x subject_to either the failure_to_file_correct_information_returns penalty under sec_6721 or the intentional disregard penalty under sec_6721 of the code tam-128309-04 conclusion sec_1 the reporting requirements of sec_6050i apply when a single customer purchases multiple items of personal_property at the same time and pays for the purchase via a series of cash payments totaling in excess of dollar_figure x’s employees are not deemed separate recipients for purposes of sec_6050i x is subject_to the sec_6721 failure_to_file correct information_return penalty x is not subject_to the sec_6721 intentional disregard penalty facts x is a retail business that sells household furnishings and accessories furniture although no individual item of furniture has a sales_price exceeding dollar_figure customers purchase multiple pieces of furniture at the same time causing the total sales_price to exceed dollar_figure for the single purchase customers can pay for their purchases in full at the time of sale or may make a deposit on their purchase and pay the balance by installment customers can pay with cash credit check or a combination of the three if the customer makes a deposit the customer must pay the remaining balance before delivery customers paying through installment deposits often make many small cash payments at various times until their balance is paid in full the customers at issue paid x for their purchases via cash installments typically the employee making the sale is not the employee collecting payment various employees receive multiple payments of currency from customers over a series of weeks and months usually in amounts less than dollar_figure when an employee receives a payment from a customer the employee enters the payment into the computer system transmitting the payment to a central unit once x’s central unit receives the payment information x settles the payment against the customer’s account because of security policies x has not authorized its employees to access customer account histories because of this restriction employees cannot determine the aggregate amount of payments made by a customer on a purchase on september year the internal_revenue_service service concluded the first of two form_8300 report of cash payments over dollar_figure received in a trade_or_business compliance reviews the service determined that x failed to file nine forms for tax_year upon the service’s request the vice president of finance mailed a letter to each of the nine customers who made cash payments in excess of dollar_figure requesting a copy of their driver’s license and social_security card none of the customers responded to the request as a result the nine forms were prepared and filed with incomplete information tam-128309-04 the service did not propose any penalties for x’s failure_to_file_correct_information_returns for year the service informed the vice president of finance that a subsequent compliance review could occur in addition the service explained the sec_6050i reporting requirements and specifically stated that x was required to issue a form_8300 when a customer makes cash payments exceeding dollar_figure whether the payment is made in a single installment or through multiple installments after the discussion the vice president of finance signed an acknowledgement of requirements to file form_8300 the vice president of finance has not changed on june year the service mailed an initial appointment letter to x scheduling a subsequent form_8300 compliance review in july on july year and again on july year x prepared and mailed a form_8300 to separate customers during the july year review the service identified five additional transactions requiring x to issue and file a form_8300 because of x’s failure_to_file these forms the service recommended imposing sec_6721 and sec_6721 penalties against x x contested the proposed penalties x argues that it satisfied the sec_6050i reporting requirement and therefore imposing a penalty is incorrect discussion do the reporting requirements of sec_6050i apply when a single customer purchases multiple items of personal_property at the same time and pays for the purchase via a series of cash payments totaling in excess of dollar_figure law in general sec_6050i of the code provides that any person engaged in a trade_or_business and who in the course of such trade_or_business receives more than dollar_figure in cash in transaction or or more related transactions shall make the return described in subsection b with respect to such transaction or related transactions at such time as the secretary may by regulations prescribe the treasury regulations regulations explain that the sec_6050i reporting requirements apply to multiple cash installment payments or other similar payments or prepayments received on or after date relating to a single transaction or two or more related transactions sec_1_6050i-1 addresses reporting when the initial payment is dollar_figure or less sec_1_6050i-1 of the regulations provides that if the initial payment does not exceed dollar_figure the recipient must aggregate the initial payment and subsequent payments made within one year of the initial payment until the aggregate amount exceeds dollar_figure and report with respect to the aggregate amount within days after receiving the payment that causes the aggregate amount to exceed dollar_figure tam-128309-04 sec_1_6050i-1 of the regulations provides that for amounts received on or after date the term cash is defined as the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued sec_6050i of the code requires that the recipient receive the cash payments exceeding dollar_figure in one transaction or or more related transactions sec_1_6050i-1 states that the transaction is the underlying event precipitating the payer’s transfer of cash to the recipient transactions include but are not limited to a sale_of_goods or services and may not be divided into multiple transactions in order to avoid reporting under sec_6050i of the code for example a person who has an agreement with a gold dealer to purchase dollar_figure in gold bullion may not recast the transaction into four separate dollar_figure transactions to avoid the sec_6050i reporting requirements see treas reg ' 6050i-1 c iii example analysis x argues that it has met the sec_6050i reporting requirements because it filed a form_8300 whenever a salesperson received cash in excess of dollar_figure in one payment from a customer because the transactions at issue are solely cash transactions the analysis of the term cash ends with sec_1_6050i-1 the transaction x must file an information_return if in the course of its trade_or_business x receives more than dollar_figure in cash in one transaction or or more related transactions the transaction is the underlying event precipitating the payer’s transfer of cash to the recipient see treas reg ' 6050i-1 c i the reporting requirements of sec_6050i focus on the cause of payment and receipt of cash rather than the acts of paying and receiving aggregate cash payments if the customer’s initial payment does not exceed dollar_figure x must aggregate the initial payment and subsequent payments made within one year of the initial payment until the aggregate amount exceeds dollar_figure x must report the aggregate amount within days of receiving the payment that caused the aggregate amount to exceed dollar_figure see treas reg ' 6050i-1 b here in a single sale customers purchased multiple pieces of furniture having a total sales_price in excess of dollar_figure the underlying event or cause of payment was the purchase of furniture by the customer therefore the transaction occurred when x’s customer in a single sale purchased multiple pieces of furniture from x and the total sales_price exceeded dollar_figure because x’s customers paid for the purchase via a series of cash payments totaling in excess of dollar_figure x should have filed a form_8300 within days of receiving the payment that caused the total to exceed dollar_figure tam-128309-04 are x’s employees deemed separate recipients for purposes of sec_6050i of the code law sec_1_6050i-1 of the regulations defines the term recipient as the person receiving the cash the regulations specify that each store division branch department headquarters or office comprising a portion of a person’s trade_or_business shall be deemed a separate recipient sec_1_6050i-1 provides an exception to the definition for branches specifically the regulation states that a branch that receives cash payments will not be deemed a separate recipient if the branch or a central unit linking such branch with other branches would in the ordinary course of business have reason to know the identity of payers making cash payments to other branches of such person the regulations illustrate this exception by providing two examples in example n an individual purchases dollar_figure and dollar_figure of regulated_futures_contracts from two different branches of commodities broker x on the same day and pays in cash each branch of commodities broker x transmits the sales information regarding each of n’s purchases to a central unit of commodities broker x which settles the transactions against n’s account the example concludes that commodities broker x must report the two related sales because the separate branches of commodities broker x are not deemed to be separate recipients see treas reg ' 6050i-1 c iii example in example an individual places five dollar_figure cash wagers at separate racetrack betting windows owned and operated by a corporation the example concludes that each betting window is deemed a separate cash recipient because each betting window does not have reason to know the identity of persons making wagers at other betting windows in the ordinary course of business since no individual recipient received cash in excess of dollar_figure the corporation is not required to report under sec_6050i analysis x argues that its operations are synonymous to that of a racetrack’s since x’s employees do not have access to the customer’s payment histories and cannot determine previous payments made by a customer x argues that individual employees do not have reason to know the customer’s payment history and therefore each employee should be deemed a separate recipient we disagree with x’s analogy x’s situation is closer to the fact pattern in example as in example x’s employees transmit each cash payment received from a customer for a purchase to a central unit once the central unit receives the payment information the payment is settled against tam-128309-04 the customer’s account this information updates the payment status of a customer’s account and allows x to determine when a customer has paid off his or her balance x has reason to know the identity of persons making payments to its employees in the ordinary course of business through its central unit therefore x must report the related cash payments employees who transmit payment information to an employer’s central unit are not separate recipients for purposes of sec_6050i is x subject_to either the failure_to_file_correct_information_returns penalty under sec_6721 or the intentional disregard penalty under sec_6721 of the code law sec_6721 provides that in the case of a failure described in sec_6721 by any person with respect to an information_return such person shall pay a penalty of dollar_figure for each return with respect to which such a failure occurs but the total amount imposed on such person for all such failures during any calendar_year shall not exceed dollar_figure sec_6721 provides that the failures subject_to the penalty include a any failure_to_file an information_return with the secretary on or before the required_filing_date and b any failure to include all of the information required to be shown on the return or the inclusion of incorrect information sec_6724 defines information_return as including any statement of the amount of payments to another person required by sec_6050i a higher penalty is imposed on persons who intentionally disregard their filing duties sec_6721 provides that if one or more failures described in sec_6721 are due to intentional disregard of the filing requirement imposed by sec_6050i or the correct information reporting requirement then with respect to each such failure sec_6721 c and d shall not apply the penalty imposed under sec_6721 shall be dollar_figure or if greater percent of the aggregate amount of the items required to be reported correctly and the dollar_figure limitation under sec_6721 shall not apply and the penalty shall not be taken into account in applying such limitation or any similar limitation under sec_6721 to penalties not determined under sec_6721 sec_301_6721-1 of the regulations provides that a failure is due to intentional disregard if it is a knowing or willful failure_to_file timely or failure to include correct information whether a person knowingly or willfully fails to file timely or fails to include correct information is determined on the basis of all the facts and circumstances in the particular case analysis tam-128309-04 x failed to file forms with the secretary within days of receiving the cash payment exceeding dollar_figure from the customer for year because of the failure_to_file these forms the service is entitled to impose a sec_6721 failure_to_file correct information_return penalty for each of the missed forms therefore the service may impose a sec_6721 penalty against x for the failure_to_file forms in year the imposition of a sec_6721 penalty is determined on the basis of all the facts and circumstances in the particular case considering all the facts and circumstances we do not believe that x’s conduct was willful or that x intentionally disregarded its filing_requirements for year accordingly we do not suggest imposing a sec_6721 intentional disregard penalty against x for year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
